Citation Nr: 1604074	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-09 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for acute peripheral neuropathy, claimed as due to exposure to Agent Orange.

2.  Entitlement to service connection for peripheral neuropathy, including acute and subacute peripheral neuropathy and early-onset peripheral neuropathy, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In that decision, the RO denied the Veteran's application to reopen his previously denied claim for entitlement to service connection for acute peripheral neuropathy.  It is not clear from the March 2013 statement of the case (SOC) or September 2013 supplemental SOC (SSOC) whether the RO subsequently continued the denial of the application to reopen or reopened the claim and denied it on the merits.  Regardless of the RO's precise disposition of the matter, however, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In December 2013, the Veteran testified during a hearing before a decision review officer (DRO) at the RO.  In March 2014, the Veteran testified during a hearing at the RO before the undersigned; a transcript of each hearing is of record.

The issue of entitlement to service connection for peripheral neuropathy, including acute and subacute peripheral neuropathy and early-onset peripheral neuropathy, to include as due to Agent Orange exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In a May 2002 rating decision, the RO denied the Veteran's claim for entitlement to service connection for acute peripheral neuropathy.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the May 2002 decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The May 2002 decision that denied the application to reopen the claim for entitlement to service connection for acute peripheral neuropathy is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  Evidence received since the May 2002 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for acute peripheral neuropathy have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. § 3.309(e) (2015).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).   The Veteran served in Vietnam and is presumed exposed to Agent Orange.  He claims that he has peripheral neuropathy that is related to his Agent Orange exposure.  At the time of the May 2002 denial, acute and subacute peripheral neuropathy were on the list of diseases presumed service connected in veterans exposed to Agent Orange.  In addition, effective for claims such as this one pending on September 6, 2013, VA replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  See Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 (Sept. 6, 2013)).  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient, appear within weeks or months of exposure to an herbicide agent, and resolve within two years of the date of onset.  Under the new version of the regulation, early onset peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  Id.

In its May 2002 decision, the RO denied entitlement to service connection for acute peripheral neuropathy claimed as due to exposure to Agent Orange.  The Veteran was notified of this denial in a June 2002 letter but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In its May 2002 decision, the RO noted that, at that time, service connection was presumed for veterans exposed to Agent Orange for acute and subacute peripheral neuropathy, which was required to become manifest to a compensable degree within one year from last exposure in order for the presumption to apply.  The evidence before the RO at that time included a December 2000 VA treatment note that indicated a long history of right peripheral neuropathy, suspect secondary to old alcohol abuse, and the RO found that there was no support for this diagnosis in the other medical evidence of record.  The evidence since this denial includes the Veteran's lay testimony indicating that in 1970 he sought treatment for swelling of the hands and tingling of the toes and feet at the Omaha VA Medical Center (VAMC).  That testimony is confirmed in part by a July 1970 VA treatment note 1970 VA medical certificate that indicates onset of pruritus of both hands progressing to bilateral hand edema, with a diagnosis of contact dermatitis.  The RO requested records from this VAMC from this time period but found that they were unavailable.  The evidence also includes VA treatment records indicating a 2013 neurological evaluation diagnosing small fiber neuropathy, and a June and containing diagnoses of chronic peripheral neuropathy in the lower extremities.

The Board notes that, although the Veteran has sought entitlement to service connection for his peripheral neuropathy as due to Agent Orange exposure, the availability of service connection on a presumptive basis does not preclude consideration of service connection based on other theories of entitlement.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015).  Organic diseases of the nervous system such as peripheral neuropathy are chronic and presumed service connected if they manifest to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a).  Moreover, establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease.   38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994).

As the evidence since the prior final denial contains evidence of a diagnosis of peripheral neuropathy as well as lay testimony that is presumed credible and is supported by medical evidence, indicating the Veteran experienced symptoms that could have been early manifestations of peripheral neuropathy, the evidence is new and material.  The criteria for reopening of the claim have thus been met, and reopening of the claim for entitlement to service connection for acute peripheral neuropathy is therefore warranted.   


ORDER

The application to reopen a claim for entitlement to service connection for acute peripheral neuropathy, claimed as due to exposure to Agent Orange, is granted.


REMAND

As indicated above, there is evidence of current peripheral neuropathy of somewhat uncertain nature and competent lay evidence of manifestations of symptoms of peripheral neuropathy within a year of separation from service.  Moreover, the claims file contains a July 1970 VA medical certificate that indicates onset of pruritus both hands progressing to bilateral hand edema, with a diagnosis of contact dermatitis.  The Virtual VA file contains a September 2014 Agent Orange peripheral neuropathy review checklist, which indicated that there was no objective or lay evidence in the claims folder suggesting that peripheral neuropathy manifested within a year of last exposure or prior to May 8, 1976, whichever is earliest.  However, the Veteran's lay testimony reflects that symptoms possibly indicative of peripheral neuropathy, i.e., swelling of the hands and tingling of the toes and feet, manifested shortly after service, which included service in Vietnam through April 1970.

Consequently, a remand is warranted for a VA examination as to the nature and etiology of the Veteran's peripheral neuropathy and addressing the multiple theories of entitlement that have been raised by the evidence of record.  The Board has recharacterized the issue on appeal more broadly to take account of these multiple theories of entitlement.  As the Veteran appears to be receiving ongoing treatment at the Omaha VAMC, any outstanding treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from the Omaha VAMC.

2.  Schedule the Veteran for a VA examination as to the nature and etiology of his peripheral neuropathy.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether the Veteran has had peripheral neuropathy, and, if so, the particular type of peripheral neuropathy, at any time since his military service.  In answering this question, the examiner should consider the Veteran's statements that he was treated for swollen hands and tingling in the toes and feet in 1970, shortly after service, to be credible, and should not cite the absence of treatment records other than the July 1970 medical certificate indicating bilateral hand edema but diagnosing contact dermatitis as a basis for finding otherwise.  The examiner should also address the July 1970 VA medical certificate indicating bilateral hand edema.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that: 

(a) the 1970 symptoms described by the Veteran were an early manifestation of his peripheral neuropathy;

(b) the 1970 symptoms described by the Veteran were indicative of acute or subacute peripheral neuropathy or early onset peripheral neuropathy; or

(c) any current peripheral neuropathy is related to service, to include Agent Orange exposure.  In answering this question, the examiner should not use as a basis for his opinion the fact that peripheral neuropathy (other than acute or subacute or early onset peripheral neuropathy) is not on the list of diseases presumed service connected in veterans exposed to Agent Orange.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinions.

3.  After the above development has been completed, readjudicate the claim for entitlement to service connection for peripheral neuropathy, including acute and subacute peripheral neuropathy and early-onset peripheral neuropathy, to include as due to Agent Orange exposure.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and return the case to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


